 



EXHIBIT 10.1
CONSULTANCY AGREEMENT
     THIS CONSULTANCY AGREEMENT (“Agreement”) is made as of the 1st day of
March, 2008 by and between the Governance Committee of the Board of Directors of
McDermott International, Inc. (“Company”), and Francis S. Kalman of 10 Pinewold
Circle, Houston, TX 77056 (“Consultant”).
     WHEREAS the Committee wishes to engage the services of the Consultant as
specified herein, and the Consultant desires to undertake the rendition of such
services:
     NOW, THEREFORE, the parties agree as follows:
Description of Services — As requested by the Committee, the Consultant shall
furnish advice, consultation and related services to assist the Committee with
the Chief Executive Officer succession planning process, including but not
limited to:

  –   assisting in an internal and external candidate search and/or evaluation ;

  –   meeting with prospective external candidates to provide information
regarding McDermott’s organization structure, business and strategic direction;

  –   coordinating Board member interviews with prospective candidates;

  –   presenting independent view of prospective candidates to the Committee
and/or the McDermott Board of Directors;

  –   reporting periodically to the Committee;

  –   assisting the Committee in negotiating the final candidate compensation
package;

  –   assisting in final candidate transition to McDermott (if necessary); and

  –   any other activities as specifically directed by the Committee.

2.   Status — During the term of this Agreement, Consultant shall be an
independent contractor and shall not be an employee of Company. The Company
shall not be entitled to exercise supervision over the details or methods of
performance by Consultant hereunder or to require adherence to specific
procedures in performing services hereunder. Except as provided herein,
Consultant shall not be subject to rules or regulations applicable to Company’s
employees or any established work schedule or routine or other supervision of or
direction by Company, as to hours worked or otherwise, provided, however, that
all services rendered hereunder shall be so rendered to the satisfaction of
Company. Consultant shall not have authority to obligate the Company to any
Agreement or to exercise any supervision or direction over Company’s employees.
Since the Consultant is not an employee of the Company, he is not entitled to
participate in any of the Company’s employee benefit plans, insurance coverages
or programs, or other employee programs. Provided, however,

1



--------------------------------------------------------------------------------



 



EXHIBIT 10.1

    notwithstanding this Agreement, if the Consultant was previously employed by
the Company, the retirement and other benefits that he may be entitled to as a
result of said previous employment with the Company shall continue uninterrupted
in accordance with the terms and conditions of each respective benefit plan or
other program and such benefits shall not be affected by nor have any
relationship to this Agreement. In no event will the level of services provided
by Consultant under this Agreement exceed 20 percent of the average level of
services he performed as an employee over the 36 month period immediately
preceding the date of this Agreement.

3.   Compensation — The Consultant’s individual contact shall be the Chairman of
the Committee, or his designate, who shall be responsible for transmitting
requests for such advice and consultation from the Committee where necessary to
enable the Consultant to carry out his responsibilities hereunder. Upon
execution of this Agreement, the Consultant shall receive a payment of $100,000.
The Consultant shall receive an additional $100,000 upon the earlier of (a) the
completion of the assignment (selection of the candidate) or (b) the end of the
fourth month of this Agreement. For services rendered beyond the fourth month of
the Agreement, Consultant shall receive $55,000 per month on a month-to-month
basis, payable at the end of each month. The Company also shall reimburse
Consultant actual reasonable costs and expenses of travel, meals and lodging
necessarily incurred by the Consultant in rendering services hereunder, but not
any other fees, costs, or expenses. The Consultant shall submit a statement for
each month in which services are rendered showing costs and expenses payable
with respect to services rendered during such month. The Company shall remit to
the Consultant the appropriate amount. The Consultant will be responsible for
income or other taxes assessed on his receipt of the monthly fee or expense
reimbursement from the Company.

4.   Security and Non-Disclosure of Information — The Consultant shall be
responsible for, and bear the expense of, compliance with governmental laws and
regulations applicable to the procurement, utilization or production of
information in connection with the furnishing of services hereunder. The
Consultant shall keep secret and confidential such information pertaining to the
Company, its activities, products, organization or internal affairs as the
Consultant may acquire during the term of the Agreement. The Consultant shall
not, during such term, aid any individual or organization in competition with
the Company regarding matters or subjects similar or related to those referred
to in Section 1 hereof. Consultant agrees that during the term of this
Consultant Agreement it will refrain from performing any act or engaging in any
course of conduct which has or may reasonably have the effect of demeaning the
name or business reputation of the Company or affects adversely or may
reasonably affect adversely the Company’s best interests, economic or otherwise.
Consultant also acknowledges that applicable securities laws prohibit the
trading of Company securities while in possession of any material non-public
information, including information concerning the financial condition, results
of operations, business or prospects of the Company.

5.   Information — All information, including but not limited to reports,
findings, recommendations, plans, data, and memoranda of every description, and
all copies thereof, furnished to the Consultant or developed in the course of or
relating to the services rendered hereunder shall be the property of the Company
and the Consultant shall not retain copies of any such matter or material.

6.   Law — The Consultant will comply with all applicable laws and regulations
in the course of his activities on the Company’s behalf. This contract shall be
constructed and governed under the laws of the State of Texas.

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.1

7.   Code of Business Conduct — The Consultant expressly acknowledges that he
has received and reviewed the McDermott International Code of Business Conduct
(2006 Printing). The Consultant will conform his activities undertaken for or on
behalf of the Company consistent with the principles of the highest ethical
behavior as described therein.

8.   Reports — The Consultant agrees that upon request, it will file periodic
reports on Consultant’s activities on the Company’s behalf.

9.   Indemnity — Company agrees to protect, hold harmless, defend, and indemnify
Consultant from and against any and all claims, suits, and demands, of any kind
whatsoever, by whomsoever asserted, as a result of, or arising from, the
activities of Consultant under this Agreement; provided however that the Company
shall have no liability or responsibility under this provision for any such
claim, suit, or demand resulting from the gross negligence or intentional
misconduct of Consultant.

10.   Conflict of Interest — The Consultant agrees that it is not presently
engaged and will not engage during the term of this Agreement in any activity
which might reasonably create a conflict of interest between the Consultant and
the Company or which might reasonably and adversely affect the Consultant’s
judgment with respect to the business of the Company. Consultant further agrees
that it will accept no payment from any competitor or supplier of materials or
services, customer, borrower, or lender of the Company.

11.   Term — This Agreement shall be effective through December 31, 2008. Either
party may terminate this Agreement upon thirty (30) days advance written notice
to the other party. This Agreement will be terminated without further liability
or obligation on the part of the Company should the Consultant breach any of the
terms or covenants of this Agreement.

12.   General

  a.   Failure on the part of either party (the “first party”) to insist on
strict compliance by the other with any provisions of this Agreement shall not
constitute a waiver of the other party’s obligations in respect thereof, or of
the first party’s right hereunder to require strict compliance therein in the
future.

  b.   This Agreement sets forth the entire understanding of the parties as to
the matters included herein, and can be amended or extended only by written
Agreement signed by both parties.

  c.   This Agreement shall be binding upon and inure to the benefit of the
parties hereto and Consultant shall not convey or assign his rights or
obligations hereunder without the prior written consent of the Committee.

  d.   The obligations set forth in this Agreement are severable and divisible,
and any clause or portion not enforceable thereof shall not cause the remainder
of such clause or of the other obligations contained herein from being
enforceable.

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
     IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.
Governance Committee of the Board of Directors
of McDermott International, Inc..

       
/s/ Robert L. Howard
  /s/ Francis S. Kalman  
 
     
Robert L. Howard
Chairman, Governance Committee
  Francis S. Kalman
Consultant  

4